                       Case 20-50899-CSS               Doc 14-1        Filed 03/10/21         Page 1 of 1

                                                    Notice Recipients
District/Off: 0311−1                      User: admin                           Date Created: 3/10/2021
Case: 20−50899−CSS                        Form ID: van431                       Total: 5


Recipients of Notice of Electronic Filing:
aty         Howard A. Cohen            hcohen@gibbonslaw.com
aty         Natasha M. Songonuga           nsongonuga@gibbonslaw.com
                                                                                                                   TOTAL: 2

Recipients submitted to the BNC (Bankruptcy Noticing Center):
dft         Haddad International LLC        330 Hurst Street      Attn: Alan Haddad       Linden, NJ 07036
ust         U.S. Trustee      Office of the United States Trustee     J. Caleb Boggs Federal Building      844 King Street,
            Suite 2207       Lockbox 35        Wilmington, DE 19801
ust         U.S. Trustee      Office of United States Trustee     J. Caleb Boggs Federal Building      844 King Street, Suite
            2207       Lockbox 35         Wilmington, DE 19899−0035
                                                                                                                   TOTAL: 3
